DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	This Office action is in response to amendment of February 17, 2022 which amended the Title and claims 1, 3-6, 8, 9, , 11-16, and 18-22.	

Specification
The amendment to the Title has overcome the previously set forth Objection to the Title.

Information Disclosure Statement
The Examiner notes that the Information Disclosure Statement (IDS) submissions (see attachments) are dozens of references for consideration.  The Examiner has considered all of the references submitted as part of the Information Disclosure Statements, but has not found any to be particular relevance.  If Applicant is aware of pertinent material in the references, it should be stated in a response to this Office action.  Applicant is reminded of MPEP § 2004, paragraph 13: 
It is desirable to avoid the submission of long lists of documents if it can be avoided.  Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 

               Moreover, an IDS should comply with 37 CFR 1.56 (b) which states that "information is material to patentability which is not cumulative to information already of record or being made of record in the application …" [emphasis added].  The cited references, in addition to being extensive in volume, also appear to be largely cumulative, therefore, based upon the large number of references cited, the initialed references have been considered in a cumulative manner.  Examiner further notes that numerous cited references appear to have little or no relevance at all to the disclosed/claimed invention, many of which do not even mention health assessments of fracturing units.

Claim Objections
Claim 1 is objected to because of the following informalities:  in claim 1 line 31 “morehydraulic” should be “more hydraulic”.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  in claim 6 line 7 “selectedhydraulic” should be “selected hydraulic”.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  in claim 9 line 32 “morehydraulic” should be “more hydraulic”.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  in claim 9 line 33 “hydraulicfracturing” should be “hydraulicfracturing”.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  in claim 9 line 35 “apreselected” should be “apreselected”.  Appropriate correction is required.
14 is objected to because of the following informalities:  in claim 14 line 7 “selectedhydraulic” should be “selected hydraulic”.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  in claim 16 line 32 “morehydraulic” should be “more hydraulic”.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  in claim 16 line 33 “hydraulicfracturing” should be “hydraulicfracturing”.  Appropriate correction is required.
In claims 8, 15 and 22, lines 5-9 of the claims should be rewritten as:
“wherein the hydraulic fracturing health rating for each of the one or more hydraulic fracturing units includes a health rating for the engine and a health rating for the pump, and wherein the local controller is configured to determine the health rating for the pump based on a time since prior maintenance and prior alarms associated with the pump from the hydraulic fracturing unit alarm history.”
This change being made so that “the pump” of the second “wherein” clause” is clearly “the pump” mentioned in the first “wherein” clause.

	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
-with respect to the limitation “determine a hydraulic fracturing unit health assessment for each of the one or more hydraulic fracturing units based on the hydraulic fracturing unit parameters” in each of claims 1 and 9, the applicant has not shown possession of this limitation. In particular, the steps or algorithm for considering the hydraulic fracturing unit parameters and the creating and determining of a hydraulic health assessment from these parameters has not been presented. Paragraphs [0009] and [0010] set forth the same language almost verbatim. Paragraph [0047] provides further discussion of the parameters the health assessment is related to and how the assessment may be stored. But no description of an algorithm to determine the assessment has been provided. Thus, the applicant has not shown possession of the claimed limitation.
-with respect to the limitation: “determine which of the one or more hydraulic fracturing units to utilize in a hydraulic fracturing operation based on each of the one or more hydraulic fracturing units' hydraulic fracturing unit profile” in claims 7, 9 and 16, the applicant has not shown possession of this limitation.  Paragraphs [0010], [0012], [0052] and [0074] set forth the same language almost verbatim. Paragraph [0052] also 
	Claims not specifically mentioned are rejected since they depend from one of the above claims.
	

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	At claim 1 at lines 26-30, and claims 9 and 16 at lines 27-31, the claims have been amended to set forth that “the hydraulic fracturing unit health assessment being indicative of one or more of an engine health rating, an engine power rating based on engine health, a transmission health, a transmission deration based on health, a pump deration based on health, or data obtained by the supervisory controller”. It is unclear if a particular relationship is being set forth between the health assessment and the values set forth after “indicative of” or if the claim is merely setting forth that the values  are directly or indirectly related. For example, is the “health assessment” determined or calculated by using at least one of the variables listed after “indicative of” or is there being indicative of one or more of an …. data obtained by the supervisory controller”. Thus, it is unclear how this limitation is intended to further limit the claims. Further, with regards to limitations such as “health”, “engine health”, “transmission health”, “pump health” or a component rating based upon health, the examiner notes that “health”, and the related iterations of health, are not a precisely measurable quantities. For example, the level or depth of fuel in a tank may be measured in inches or the rotational speed of the engine may be accurately measured in rpms. However, “health” is a subjective variable. Therefore, the limitations relating to the various ratings “based on …health” are not precise and seem to be a subjective variable assigned by a service person/operator after use or maintenance (for example, variables such as “engine power rating based on engine health”). Because of this the overall “health assessment” based on the  parameters, the health ratings and health of the components and the data obtained is unclear.  The amendments to the claims make unclear the reference frame for judging the measurement the variable “health assessment”, “health rating” and “health” and the other variables related to these health values.
	Claims not specifically mentioned are indefinite since they depend from one of the above claims.

Response to Arguments
Applicant’s arguments, see page 19 line 14 through page 20 line 25, filed February 17, 2022, with respect to the Written Description rejection under 35 USC 112(a) for not showing possession of the limitation of determining the “hydraulic fracturing unit’s capability/ability to be operated at maximum power output” have been fully considered and are persuasive.  The rejections of claims 1 and 9, and the claims dependent therefrom, has been withdrawn. 
Applicant’s arguments, see page 20 line 26 through page 23 line 13, filed February 17, 2022, with respect to the Written Description rejection under 35 USC 112(a) for not showing possession of the limitation of determining “whether one of the one or more hydraulic fracturing unit requires early maintenance based on life expectancy and the real-time consumable level and properties data” have been fully considered and are persuasive.  The rejections of claims 4, 12 and 19, and the claims dependent therefrom, has been withdrawn. 
Applicant’s arguments, see page 23 line 14 through page 26 line 2, filed February 17, 2022, with respect to the Written Description rejection under 35 USC 112(a) for not showing possession of the limitation of “determine a life expectancy of each of the one or more consumables utilized by each of the hydraulic fracturing units based on the maintenance data and the real-time level and properties data” have been fully considered and are persuasive.  The rejections of claims 5, 13 and 20, and the claims dependent therefrom, has been withdrawn. 
The applicant is correct that there were typographical errors present in the final 112(a) rejection presented on page 6 lines 6 through 12. The rejection is withdrawn.

Applicant's arguments with respect to the rejections under 35 USC 112(a), Written Description, relating to determining “a health assessment” and related to determining which “hydraulic fracturing unit to utilize”,  filed February 17, 2022 have been fully considered but they are not persuasive.
With regards to the rejection set forth for failing to comply with the written description requirement under 35 USC 112(a) the Applicant argues that: “[t]here is a presumption that an adequate written description of the claimed invention is present when the application is filed." Id. (citing In re Wertheim, 541 F.2d 257, 263, 191 U.S.P.Q. 90, 97 (C.C.P.A. 1976)) (see page 14 lines 17-19); that "a person skilled in the art would recognize that the inventor had possession of the claimed invention" (page 14); and that "[a]n adequate written description of the invention may be shown by any description of sufficient, relevant, identifying characteristics so long as a person skilled in the art would recognize that the inventor had possession of the claimed invention." (page 14 lines 24-27).
The evidence the Applicant cites to show possession of the claimed invention is a citation of paragraph [0047] with particular reference to the supervisory controller 124 having instructions to build a pump profile and further that the “processor 204 of the supervisory controller 124 may execute instructions to build, determine, and/or create a health assessment. The health assessment may be based on the equipment health ratings. The health assessment may also be based on all the data obtained by the supervisory controller 124, for example, hours used, age of  equipment, consumable levels, consumable age, and/or other factors as described herein” (note the paragraph 
Respectfully, the Examiner does not find the Applicant’s arguments persuasive and finds that the original disclosure has not provided an adequate written description to show that the inventor had possession of the claimed invention. With particular reference to the sections of [0047] and [0041] referenced above the disclosure merely sets forth that the controller has instructions, describes the inputs to the controller and the instructions, sets forth that the “controller 124 may execute instructions to build, determine, and/or create a health assessment”; and then store the health assessment. The only showing that the Applicant has provided with regards to showing they had possession of how to make the health assessment is the recitation that the “controller 124 may execute instructions to build determine, and/or create a health assessment”. This is not an adequate showing that the Applicant had possession of the claimed invention. It is further noted that the health assessment is distinct from health ratings since the applicant notes that “(t)he health assessment may be based on the equipment health ratings.” The health assessment determination could be a number of different things from a recognition that a filter is old and needs to be replaced  to a complex computational program assessing wear of all the various parts and how the elements are affecting one another and then generating a future prediction of how long the fracturing unit can operate reliably. The Applicant’s claims cover all of these various methods of performing the function of determining a health assessment but the only 

With regards to the step of determining which of the hydraulic fracturing units to utilize for the fracturing operation the Applicant references paragraph [0052] which states that the control has instructions and the “controller 124 may determine which hydraulic fracturing units 160 to use based on the hydraulic fracturing unit profile and/or the pump profile”. The Applicant emphasizes, on pages 26 and 27, the portions of [0052 which set forth how the controller  determines which units not to use. At page 27 lines 24-28 the Applicant argues that: “(b)y determining which hydraulic fracturing units may not be utilized for a hydraulic fracturing operation, it is possible to determine which  hydraulic fracturing units to utilize for the hydraulic fracturing operation, for example, by simple logic.”
Respectfully, the Examiner does not find the Applicant’s arguments persuasive and finds that the original disclosure has not provided an adequate written description to show that the inventor had possession of the claimed invention. With particular reference to the sections of [0052] noted above the disclosure merely sets forth that the controller has instructions, describes the inputs to the controller and that the instructions determine which hydraulic fracturing unit to use. With regards to the examples cited the Examiner  respectfully notes that these are not examples of selecting a hydraulic fracturing unit to use. They are examples of how to de-select or eliminate some of the hydraulic fracturing units from consideration. For example, following the Applicant’s disclosure if there were ten hydraulic fracturing units and one was low on fuel and one not be used. But the Applicant has not taught how to select a hydraulic fracturing unit for operation from the remaining eight hydraulic fracturing units. The Applicant’s claims can cover all of this various methods of selecting a hydraulic fracturing unit for operation but the only teaching that has been provided is that the “controller 124 may determine which hydraulic fracturing units 160 to use based on the hydraulic fracturing unit profile and/or the pump profile”.

Whether a specification complies with the written description requirement of 35 U.S.C. § 112, first paragraph, is a question of fact and is assessed on a case-by-case basis. See, e.g., Purdue Pharma L.P. v. Faulding, Inc.,230 F.3d 1320, 1323 (Fed. Cir. 2000) (citing Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1561 (Fed. Cir. 1991)). To satisfy the written description requirement of 35 U.S.C. § 112, first paragraph, a specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath Inc., 935 F.2d at 1562-63. Specifically, the specification must describe the claimed invention in a manner understandable to a person of ordinary skill in the art and show that the inventor actually invented the claimed invention. Id.; Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en banc). In addition, the specification must “demonstrate that the patentee possessed the full scope of the invention recited in [the] claim.” LizardTech, Inc. v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1345 (Fed. Cir. 2005). As explained in LizardTech,

Id. at 1344-45 (internal citations omitted).
The written description requirement of 35 U.S.C. 112, first paragraph, applies to all claims, including original claims that are part of the disclosure as filed. Ariad, 598 F.3d at 1349. As stated by the Federal Circuit:
The problem [of demonstrating possession for a recited genus] is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus. 
Id. at 1349. 
Applicant does not contest that the Specification lacks a description of a particular steps or algorithm for determining a health assessment  or selecting a fracturing unit for operations. Applicant, however, argues that "[a]n adequate written description of the invention may be shown by any description of sufficient, relevant, identifying characteristics so long as a person skilled in the art would recognize that the See page 15 lines 7 thru 14 of the Response.).
 Applicant’s arguments have been considered, but the problem is that the recited function of determining “a health assessment…” and determining which of the “hydraulic fracturing units to utilize” has no limits on what the rules and the general strategy is for accomplishing the desired result/function of making the two determinations. Accordingly, Applicant’s claim extends to a controller programmed to employ a strategy for making the determinations that utilizes any and all algorithms for honoring any and all rules and/or all strategies for accomplishing said determinations. Such an unlimited functional claim limitation is not adequately supported by the written description. Ariad, 598 F.3d at 1353. It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, depending on what the resources, general strategy, and more specific rules are. Rather, the Specification must explain how the inventor intends to achieve the claimed function of honoring rules to demonstrate that Appellant had possession of it. Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-83 (Fed. Cir. 2015) (emphasis added). Here, Applicant’s Specification lacks any details conveying possession of programming a controller to make the noted determinations, let alone sufficient details to cover any and all procedures or steps to do so.
For the foregoing reasons, the Specification does not demonstrate sufficiently that Applicant possessed the claimed subject matter. Thus, the rejection of claim 1-14 , 
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827. The examiner can normally be reached Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

CGF
March 8, 2022